Title: From George Washington to Bryan Fairfax, 21 April 1778
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Valley-forge Apl 21st 1778

I have been favoured with your Letter of the 29th Ulto.
I think with you, that a Sterling debt cannot with any degree of propriety, be discharged in currt money at 33⅓ pr Ct because Bills will cost the purchaser 200. & have lately sold at 230. In this proportion most commodities have risen—But, as you do not raise many things for Sale,

as Rents and Currt Money debts are discharged without having regard to this great difference, and the depreciation of the Paper money from the quantity emitted; and as it would be equally hard upon you to pay at this advanced exchange as upon Mr Custis to receive at the old rate I should think the best way for both of you wd be to let the debt stand till some more favorable oppertunity offers to discharge it as I have no Idea that matters will long remain in the situation they are at present. Taxation must, I think reduce the price of every thing and restore the money to a proper degree of credit. with very sincere estm & regard I am Dr Sir Yr Most Obedt & Affecte H. Servt

Go: Washington

